Summary Prospectus March 1, 2017 American Independence U. S. Inflation-Protected Fund Institutional | FFIHX | Class A | FNIHX | Class C | FCIHX | Premier | AIIPX | The Funds statutory Prospectus and Statement of Additional Information dated March 1, 2017 are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.americanindependence.com . You can also get this information at no cost by calling 866-410-2006 or by sending an e-mail request to info@americanindependence.com . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Not FDIC Insured  May Lose Value  No Bank Guarantee Click here to view the funds statutory prospectus or statement of additional information FUND SUMMARY – AMERICAN INDEPENDENCE U.S. INFLATION-PROTECTED FUND Investment Objective. The primary objective of the American Independence U.S. Inflation-Protected Fund (the “Fund”) is to provide investors with a high level of total return in excess of inflation as may be consistent with the preservation of capital. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in “Investing With The Funds” starting on page 63 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Class C Shares Premier Class Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price at the time of purchase) None 4.25% None None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is less) None None 1.00% None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.40% 0.40% 0.40% 0.40% Distribution and Service (12b-1) Fees None 0.45% 1.00% None Shareholder Servicing Fees None None None 0.15% Other Expenses 0.28% 0.28% 0.28% 0.28% Total Annual Fund Operating Expenses 0.68% 1.13% 1.68% 0.83% Fee Waivers and Expense Reimbursements -0.36% -0.36% -0.36% -0.36% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 0.32% 0.77% 1.32% 0.47% Class C shares will be assessed a 1.00% contingent deferred sales charge if redeemed within one year of date of purchase. RiskX Investments, LLC (“RiskX Investments” or the “Adviser”) has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2018 in order to keep the Net Annual Fund Operating Expenses at 0.32%, 0.77%, 1.32% and 0.47% of the Fund’s average net assets for the Institutional Class shares, Class A shares, Class C shares and Premier Class shares, respectively. The contractual expense limitation does not apply to any taxes, brokerage commissions, interest on borrowings, acquired fund fees, extraordinary expenses, or short sale dividend and interest expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense limitation. The expense limitation may be terminated only by approval of the Board. 1 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Shares $33 $181 $343 $812 Class A Shares $500 $735 $988 $1,710 Class C Shares $234 $494 $879 $1,957 Premier Class Shares $48 $229 $425 $992 For the share class listed below, you would pay the following if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class C Shares $134 $494 $879 $1,957 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year ended October 31, 2016, the Fund’s portfolio turnover rate was 173% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. The Fund seeks to provide investors with a high level of total return in excess of inflation as may be consistent with the preservation of capital by outperforming the Barclays Capital U.S. Treasury Inflation Protected Securities (“TIPS”) 1-30 Year Index. Under normal market conditions: Ø At least 80% of the Fund's net assets, plus borrowings for investment purposes, will be invested in inflation-indexed securities that are denominated in U.S. dollars and derivative instruments denominated in U.S. dollars whose returns are linked to the inflation rate; and Ø The Fund will invest in derivatives as a substitute for direct investment in inflation-indexed securities. Main types of securities in which the Fund may invest: Ø U.S. inflation-linked securities Ø Derivative securities (consisting of exchange-traded U.S. government bond futures and options on interest rates or U.S. government bonds) Ø U.S. government and agency securities that are not indexed to inflation Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the level of risk you are willing to take. The Fund is not intended to be a complete investment program. You could lose money by investing in the Fund. A summary of the principal risks of investing in the Fund can be found below: 2 Fixed-Income Securities Risk. Fixed-income securities are subject to the risk of the issuer’s inability to meet principal and interest payments on its obligations (i.e., credit risk) and are subject to price volatility resulting from, among other things, interest rate sensitivity, market perception of the creditworthiness of the issuer and general market liquidity (i.e., market risk). Generally, fixed-income securities will decrease in value if interest rates rise and will increase in value if interest rates decline. Securities with longer durations are likely to be more sensitive to changes in interest rates, generally making them more volatile than securities with shorter durations. Lower rated fixed-income securities have greater volatility because there is less certainty that principal and interest payments will be made as scheduled. Interest Rate and Duration Risk. The Fund's share price and total return will vary in response to changes in interest rates. If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Longer-term securities are subject to greater interest rate risk. Duration is a measure of the sensitivity of a security's price to changes in interest rates. The longer a security's duration, the more sensitive it will be to changes in interest rates. Similarly, a fund with a longer average fund duration will be more sensitive to changes in interest rates and will experience more price volatility than a fund with a shorter average fund duration. Deflation Risk.
